     Case 8:21-cv-01204-CEH-JSS Document 1 Filed 05/18/21 Page 1 of 5 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


MINA HEINEN, DVM,

         Plaintiff,

v.                                                      Case No. 8:21-cv-1204

NVA GANDY VETERINARY
MANAGEMENT, LLC,

      Defendant.
___________________________________/

                           COMPLAINT—JURY TRIAL DEMANDED

         The Plaintiff, MINA HEINEN, DVM, sues the Defendant, NVA GANDY

VETERINARY MANAGEMENT, LLC (hereinafter “NVA”), and alleges as follows:

      1. This is an action to redress employment discrimination on the basis of age in violation of

         the Age Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. § 621, et seq.

         The Court’s supplemental jurisdiction to entertain the Plaintiff’s slander claim is invoked

         pursuant to 28 U.S.C. § 1367.

      2. The Plaintiff is a citizen of the United States and a resident of Hillsborough County,

         Florida, where all of the events giving rise to this action occurred.

      3. The Defendant is a limited liability corporation that maintains offices and transacts

         business within the geographical jurisdiction of this Court.

                               COUNT I—AGE DISCRIMINATION

      4. The Plaintiff repeats the allegations set forth in paragraphs 1 through 3, above, as though

         fully set forth herein.




                                                   1
Case 8:21-cv-01204-CEH-JSS Document 1 Filed 05/18/21 Page 2 of 5 PageID 2




 5. The Plaintiff is a doctor of veterinary medicine licensed to practice in the State of Florida.

    Beginning in 1985, the Plaintiff owned and operated a veterinary hospital in Tampa,

    Florida, known as Gandy Animal Hospital.

 6. On May 8, 2018, the Plaintiff sold his veterinary medicine practice to NVA.

 7. Concurrently with the sale of the veterinary practice to NVA, the Plaintiff entered into an

    employment agreement, the term of which was to commence on May 7, 2018, and end on

    May 6, 2021. A true and correct copy of the employment agreement is attached hereto as

    Exhibit A and made a part hereof.

 8. On April 3, 2020, NVA terminated the Plaintiff’s employment. The Plaintiff, whose date

    of birth is October 13, 1949, was 70 years old at the time of his termination. Molly

    Dominguez, DVM, was the Plaintiff’s immediate supervisor. Dr. Dominguez made the

    decision to terminate the Plaintiff’s employment as well as the decision to hire Plaintiff’s

    replacement. At the time these decisions were made, Dr. Dominguez was approximately

    42 years old.

 9. NVA hired Stacie Lipinski, DVM, to replace the Plaintiff as the Managing Doctor of

    Veterinary Medicine (MDVM) at Gandy Animal Hospital. Dr. Lipinski, who is less

    qualified for the MDVM position than the Plaintiff, was approximately 44 years old when

    she was hired by NVA to replace the Plaintiff.

 10. The Plaintiff’s age, 70, was the determining factor in NVA’s decision to terminate his

    employment. The Defendant’s action in terminating the Plaintiff’s employment violated

    the Plaintiff’s rights under the ADEA.




                                               2
Case 8:21-cv-01204-CEH-JSS Document 1 Filed 05/18/21 Page 3 of 5 PageID 3




 11. As a result of NVA’s unlawful conduct, as set forth in paragraphs 8 through 10, above, the

    Plaintiff has suffered a loss of income and the loss of the value of benefits he would have

    received if his employment had not been terminated.

 12. The Plaintiff has exhausted all of the requisite administrative procedures prior to bringing

    this action. Specifically, but not as a limitation, the Plaintiff timely filed a charge of

    discrimination with the United States Equal Employment Opportunity Commission

    (EEOC). The Plaintiff commenced this action within 90 days of his receipt of a notice of

    right to sue from the EEOC.

    WHEREFORE, the Plaintiff prays:

    a. That the Court take jurisdiction over this action;

    b. that the Court award the Plaintiff his lost income and the value of his lost benefits, as

        well as an additional equal amount as liquidated damages;

    c. that the Court order the Defendant to reinstate the Plaintiff to his former position, or

        award the Plaintiff lost future earnings; and

    d. that the Court award the Plaintiff the cost of this action, including a reasonable

        attorney’s fee.

                                  COUNT II—SLANDER

 13. The Plaintiff repeats the allegations set forth in paragraphs 1 through 3, above, as if fully

    set forth herein.

 14. On or about March 9, 2020, Dr. Stacie Lipinski engaged in a telephone conversation with

    Dr. Dan Lewis, who was then employed as a doctor of veterinary medicine at the

    University of Florida.




                                               3
Case 8:21-cv-01204-CEH-JSS Document 1 Filed 05/18/21 Page 4 of 5 PageID 4




 15. During the course of her conversation with Dr. Lewis, Dr. Lipinski suggested that the

    Plaintiff’s mistreatment of numerous animals under his care was so bad that it brought her

    to tears. Dr. Lipinski also told Dr. Lewis that disciplinary proceedings should be initiated

    against the Plaintiff with the Florida Board of Veterinary Medicine, because of the

    Plaintiff’s mistreatment of animals in his care.

 16. At the time she made the comments to Dr. Lewis, as set forth in paragraph 15, above, Dr.

    Lipinski knew, or should have known, that her accusations against the Plaintiff were false.

    These statements were made by Dr. Lipinski for the purpose of degrading the Plaintiff and

    to injure him in his good name and professional reputation.

 17. Dr. Lipinski, at the time of her conversation with Dr. Lewis, was employed by NVA as

    the acting MDVM of the Gandy Animal Hospital and was responsible for the day to day

    operation of the Gandy Animal Hospital. Dr. Lipinski’s conversation with Dr. Lewis

    occurred during the course of, and within the scope of, her employment by NVA as the

    acting MDVM at Gandy Animal Hospital.

 18. As a result of Dr. Lipinski’s false and malicious statements to Dr. Lewis, the Plaintiff was

    injured in his good name and professional reputation. The Plaintiff has also suffered

    mental anguish and emotional distress.

    WHEREFORE, the Plaintiff prays:

    a. That the Court take jurisdiction over this action;

    b. that the Court award the Plaintiff compensatory damages;




                                              4
Case 8:21-cv-01204-CEH-JSS Document 1 Filed 05/18/21 Page 5 of 5 PageID 5




    c. that the Court assess punitive damages against the Defendant; and

    d. that the Court award the Plaintiff the cost of this action.



                                                            /s/ Robert F. McKee
                                                          ROBERT F. McKEE
                                                          Florida Bar Number 295132
                                                          yborlaw@gmail.com
                                                          KATHERINE HEFFNER
                                                          Florida Bar Number 112955
                                                          katheffner@gmail.com
                                                          ROBERT F. McKEE, P.A.
                                                          1718 E. 7th Ave., Suite 301
                                                          Tampa, FL 33605
                                                          (813) 248-6400 (Ext. 1)
                                                          (813) 248-4020 (Facsimile)




                                              5
